        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



John E. Jaunich, individually and on behalf                 Civ. No. 20-1567 (PAM/BRT)
of all others similarly situated,

                      Plaintiff,

v.
                                                AMENDED PRETRIAL SCHEDULING
State Farm Life Insurance Company,                 ORDER AMENDING CLASS
                                                   CERTIFICATION BRIEFING
                     Defendant.



       This matter is before the Court on the parties’ Joint Proposed Schedule for Class

Certification Briefing. (Doc. No. 35.) IT IS HEREBY ORDERED that the parties’

proposal for class certification briefing is adopted as identified below.

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Local Rules of

this Court, and in order to secure the just, speedy, and inexpensive determination of this

action, the following schedule will govern these proceedings unless modified by this

Court’s order. This Pretrial Scheduling Order has been tailored to the needs of the case

with the input of the parties. The parties and their counsel must diligently work to meet

all the deadlines and obligations set forth in the Order.

STIPULATED PROPOSALS TO AMEND THE SCHEDULING ORDER

       If the parties agree on proposals to amend this Pretrial Scheduling Order, a formal

motion is not necessary; however, any stipulation to support a proposed amendment must

show good cause and explain how the requirements of Local Rule 16.3 are satisfied.
           CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 2 of 11




Agreement between the parties is not sufficient. If any proposed amended deadlines have

already expired, any stipulation must also address the requirements of Local Rule

16.3(d). Stipulated proposals must be filed, and the parties must submit a proposed order

in Word format to chambers at thorson_chambers@mnd.uscourts.gov.

MODIFICATION OF A SCHEDULING ORDER, IF OPPOSED

           If any portion of a proposed amended scheduling order is opposed, a motion to

modify the Pretrial Scheduling Order must be made in accordance with Local Rule 16.3.

PRESERVATION OF DOCUMENTS AND ELECTRONIC DISCOVERY

           The parties have discussed the scope of electronic discovery, including relevance

    and proportionality, and any issues about preserving electronic discovery. The parties

    have also discussed the form or forms in which electronic discovery should be produced.

           The parties represented they had met and conferred to discuss electronic

    discovery. They agreed to present any disputes regarding an electronic discovery plan

    and protocol to the Court by September 30, 2020, however, the Court will extend the

    date to allow additional time, if needed, to October 23, 2020. The parties are advised

    that    an    e-Discovery     Guide    is    available   on    the    Court’s    website

    http://www.mnd.uscourts.gov. 1


1
       If a formal plan or protocol is appropriate, the parties should: (1) consider
whether their plan should be submitted to the Court as a proposed order; (2) serve early
document requests pursuant to Rule 34 to facilitate their discussions about electronic
discovery, or, if early document requests are impracticable, serve a list of the types of
documents the party will seek in discovery; (3) discuss where discovery sought is stored,
including storage on the party’s premises, data stored by a party using third-party
providers (e.g., the “cloud”), storage on devices used by a party (or its employees, for
                                                          (Footnote continued on next page)

                                                2
        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 3 of 11




DEADLINES FOR INITIAL DISCLOSURES AND FACT DISCOVERY

       1.     The parties must make their initial disclosures under Fed. R. Civ. P.
              26(a)(1) on or before October 23, 2020. If a description by category and
              location of the documents is offered pursuant to Rule 26(a)(1)(A)(ii), the
              party must provide a copy of their initial disclosure documents by
              November 20, 2020, to the extent they are in that party’s possession and
              control.

       2.     The parties must commence fact discovery procedures in time to be
              completed on or before October 15, 2021. Document discovery
              procedures, including documents sought through Rule 45 subpoenas, must
              be commenced in time for document production to be substantially
              complete by August 16, 2021. 2

ADDITIONAL DISCOVERY LIMITATIONS

       The following discovery limitations apply:

       1.     No more than a total of 30 interrogatories, counted in accordance with Fed.
              R. Civ. P. 33(a), shall be served by either side.

       2.     No more than 60 document requests shall be served by each side.
              Objections to document requests must meet the requirements of amended
              Rule 34(b)(2)(B). If the responding party is producing copies of documents
              or copies of electronically stored information and the copies are not
              produced with the responses, another reasonable time must be specified in
              the response. If the requesting party disagrees that this is reasonable, the
              parties must meet and confer to agree on the timetable for production.

(Footnote continued from previous page)
example) including laptops, smart phones, or other personal devices; (4) discuss whether
email or other electronic communications will be sought and identify what electronic
discovery tools or techniques will be applied; and (5) discuss the other topics relating to
electronic discovery set forth in the Federal Rules of Civil Procedure. A plan or protocol
should be clear on how the plan or protocol will operate during the course of fact
discovery to satisfy a party’s obligation to respond to a first and subsequent set of
document requests.
2
       This Scheduling Order may permit discovery after other deadlines have passed. As
just one example, a motion to amend deadline may expire during the discovery period
and discovery necessary to meet the deadline must be diligently pursued prior to the
expiration of the motion to amend deadline.


                                             3
        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 4 of 11




       3.     No more than 30 requests for admissions shall be served by each side.

       4.     No more than 10 factual depositions, excluding expert witness depositions,
              shall be taken by each side.

       5.     The parties have discussed the procedures for noticing and taking Rule
              30(b)(6) depositions and agree to the following: Plaintiff will serve a notice
              of 30 (b)(6) deposition by July 30, 2021.

DEADLINES FOR EXPERT DISCOVERY

       Disclosure of the identity of expert witnesses under Fed. R. Civ. P. 26(a)(2)(A)

and the full disclosures required by Rule 26(a)(2)(B), and production of the written report

prepared and signed by the expert witness, must be made as follows:

       1.     The plaintiff anticipates calling 1 expert in the field of actuarial science.
              The defendant anticipates calling up to 4 experts in the fields of actuarial
              science, economics/damages, consumer protection, and insurance
              regulation. Counsel for the parties must meet and confer to discuss updates
              to their anticipated experts, the number of anticipated experts, and their
              fields of expertise by September 15, 2021. Counsel for the parties must
              also raise any issues regarding the sequencing of expert disclosures as
              jointly proposed by the parties and incorporated below. If any party wishes
              to modify the schedule for expert disclosures, they must inform the Court
              no later than September 17, 2021.

       2.     Initial experts.

              a.     The identity of any expert who may testify at trial regarding issues
                     on which the party has the burden of persuasion must be disclosed
                     on or before October 29, 2021.

              b.     The initial expert written report completed in accordance with
                     Fed. R. Civ. P. 26(a)(2)(B) must be served on or before the date set
                     forth in (1)(ii) above.

       3.     Rebuttal experts.

              a.     The identity of any experts who may testify in rebuttal to any initial
                     expert must be disclosed on or before December 13, 2021.




                                             4
     CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 5 of 11




         b.    Any rebuttal expert’s written report completed in accordance with
               F ed. R. Civ. P. 26(a)(2)(B) must be served on or before the date
               set forth in (2)(i) above.

    4.   All expert discovery, including expert depositions, must be completed by
         January 31, 2022. The parties must meet and confer to coordinate expert
         depositions immediately following each disclosure of experts so that all
         expert depositions can be coordinated and completed on time. The parties
         must inform their experts about the deadlines for expert disclosures and
         depositions in this Scheduling Order.

    5.   Each side may call up to 4 experts. Each side may take 1 deposition per
         expert.

NON-DISPOSITIVE MOTION DEADLINES

    1.   Motions seeking to join other parties must be filed and served by February
         16, 2021. The parties must diligently pursue any investigation or discovery
         using the appropriate discovery tools available to meet this deadline.

    2.   Motions seeking to amend the pleadings must be filed and served by
         February 16, 2021. The parties must diligently pursue any investigation or
         discovery using the appropriate discovery tools available to meet this
         deadline.

    3.   Motions seeking an amendment of the pleadings to add a claim for punitive
         damages, if applicable, must be filed and served by August 31, 2021.

    4.   Other non-dispositive motions.

         a)    All non-dispositive motions relating to fact discovery must be filed
               and served by October 18, 2021.

         b)    All other non-dispositive motions, including motions relating to
               expert discovery, must be filed and served by January 31, 2022.

         c)    The parties must meet and confer to resolve fact and expert
               discovery disputes when they arise, and if unresolved, bring
               discovery disputes promptly to the Court’s attention.




                                       5
        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 6 of 11




NON-DISPOSITIVE MOTIONS

       If a non-dispositive motion is filed, it must comply with the Electronic Case Filing

Procedures for the District of Minnesota, Local Rules 7.1, and for discovery motions,

also be in the form prescribed by Local Rule 37.1.

       The “Meet and Confer” requirement must include attempts to meet and confer

through personal contact, rather than solely through correspondence.

       All non-dispositive motions must be scheduled for hearing by calling Melissa

Kruger, Courtroom Deputy/Judicial Assistant to Magistrate Judge Thorson, at 651-848-

1210, prior to filing. Even if the parties agree that a motion can be submitted on the

papers without oral argument, Ms. Kruger must be contacted to set the date for

submission of the matter to the Court. When there is no oral argument, the matter will be

deemed submitted upon receipt of the last filing. The Court will determine whether to

hold a hearing.

       Ideally, if the parties are not able to resolve their dispute following their meet and

confer and motion practice is necessary, the parties should jointly contact the Court to

obtain a hearing date that works for both sides.

       Once the moving party has secured a hearing date, it must promptly serve and file

the notice of hearing informing all parties of the nature of the motion and the date, time

and location of the hearing. The moving party may serve and file the motion and

remaining motion papers no later than 14 days before the hearing date, unless a different

briefing schedule is set. A party may not call chambers and secure a hearing date or

“hold” a hearing date without that party promptly serving and filing a notice of hearing.


                                              6
        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 7 of 11




       Counsel may not notice additional motions for hearing on an already existing

hearing date without first contacting the Court for permission.

DISCOVERY DISPUTES (NOT INVOLVING THIRD PARTIES)

       Before formally moving for an order relating to discovery or when requesting IDR

(as provided below) the movant must request a telephone conference with the Court. This

request for a telephone conference must be made well in advance of any upcoming

deadlines relating to the discovery dispute. The movant must meet and confer with the

opposing side to make the request and coordinate the submission of a SHORT JOINT

EMAIL to chambers at thorson_chambers@mnd.uscourts.gov setting forth:

              a)     a short description of the discovery dispute;

              b)     the parties’ positions on informal dispute resolution;

              c)     the deadline for fact discovery and how the discovery dispute affects
                     the deadline; and

              d)     possible dates and times for a telephone conference.

No attachments are permitted. The Court will either then schedule a conference call or

will set a schedule for informal dispute resolution letters and a subsequent informal IDR

telephone hearing, if necessary. The telephone conference is required to ensure that the

dispute is presented and resolved consistent with Fed. R. Civ. P. 1.

INFORMAL DISPUTE RESOLUTION (IDR) (NOT INVOLVING THIRD
PARTIES)

       Prior to initiating any non-dispositive motion, parties should consider whether the

matter can be informally resolved without a formal non-dispositive motion. All parties

must agree to participate before the Court will consider IDR. If there is no


                                             7
         CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 8 of 11




agreement to resolve a dispute though IDR, then the dispute must be presented to

the Court through formal motion practice.

         If the parties agree to pursue the IDR process, the Court will set up the schedule

and process for informal letters to be submitted. The Court will likely set up an informal

IDR telephone hearing date. If the parties wish to proceed with IDR in a manner other

than that previewed above, the short joint email must include a specific proposal for the

Court to consider.

DISCOVERY DISPUTES – FORMAL MOTION PRACTICE

         As discussed above, except in disputes involving third parties or pursuant to other

Court orders, the moving party must first request a telephone conference with the Court.

Local Rule 37.1 governs the form of discovery motions. Counsel must adhere to the Rule;

however, they should prepare their documents to offer a clear presentation of the

discovery dispute in an efficient and effective way. One suggested approach is set forth

below.

Insert the actual written discovery request

Insert the actual response and objections

Insert positions after meet and confer to make clear any compromise positions offered by
either side

Legal argument

Specific relief sought (the Court strongly encourages the moving party to submit a

detailed proposed order. Generic proposed orders are not helpful.)


The history and current status of the dispute should be clear to the Court without having


                                               8
        CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 9 of 11




to cross-reference multiple exhibits.

       If a party claims that responding to discovery presents an undue burden, the

responding party must present evidence supporting this objection in their motion papers.

       The Court will give the parties permission to exceed the word limits for their

memorandum if the additional words will help avoid the need to cross-reference multiple

exhibits to understand the:

           • requests at issue;

           • responses and basis for objections;

           • parties’ positions after their meet and confer sessions;

           • legal arguments; and

           • specific relief sought.

       If a party seeks to exceed the limits, they must obtain permission by filing and

serving a letter pursuant to Local Rule 7.1(f)(1)(D). The letter should reference this

Scheduling Order.

DISPOSITIVE MOTIONS

Class Certification Motion

       •      June 16, 2021: Deadline for Plaintiff to file motion for class certification,
              including class certification expert disclosure(s), if any.

       •      July 16, 2021: Deadline for Defendant to file response brief to motion for
              class certification, including class certification expert disclosure(s), if any.

       •      August 26, 2021, or as soon thereafter as the Court’s schedule permits:
              Hearing on motion for class certification.




                                              9
       CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 10 of 11




All other Dispositive Motions

       All other dispositive motions shall be served and filed on or before April 1, 2022.

All dispositive motions shall be scheduled, filed, and served in compliance with the

Order regarding dispositive motion practices in cases assigned to District Judge Paul A.

Magnuson by contacting his Courtroom Deputy at 651-848-1156. Counsel are given

notice that six to eight weeks advance notice is necessary to place a dispositive motion on

the calendar.

       Notwithstanding the foregoing, no party shall bring a dispositive motion pursuant

to Fed. R. Civ. P. 56 while formal discovery is ongoing without first obtaining permission

from the undersigned magistrate judge. Permission shall be sought by electronically filing

via ECF a letter of no more than three pages briefly setting forth the basis for the motion,

whether discovery relating to the issue or issues to be addressed by the motion is

complete, and why judicial efficiency would be served by allowing the motion to proceed

at this time. The other party or parties may file brief letters in support of or in response to

the request. Denial of a request for permission to file an interim dispositive motion shall

not be taken as an indication of the Court’s view about the merits of the proposed motion.

PROTECTIVE ORDER

       The parties plan to seek the entry of a protective order and indicated in their Rule

 26(f) Report that they had already submitted a proposed protective order. However, the

 Court does not find that a proposed protective order has been submitted. If the parties

 continue to seek the entry of a protective order, they must use the form available on the

 Court’s website under the Court Forms tab, in the “Pretrial, Discovery and Trial Forms”


                                              10
       CASE 0:20-cv-01567-PAM-BRT Doc. 36 Filed 10/23/20 Page 11 of 11




 section as a starting point for their proposed order. See Local Rule 26.1(b)(2). In the

 interim, any documents that any producing party believes should be governed by a

 protective order shall be produced to opposing counsel for the attorney’s review only

 and shall not be withheld on the basis that no protective order is yet in place. After the

 protective order is entered, the producing party must appropriately designate the

 documents under the protective order. The parties proposed protective order must be

 submitted by November 2, 2020.

FILING DOCUMENTS UNDER SEAL

       If the parties file documents under seal, they must follow the procedures set forth

in Local Rule 5.6. This Court notes that the Committee Notes to the Local Rule are

instructive. See http://www.mnd.uscourts.gov/local_rules/LR-5-6.pdf.

SETTLEMENT CONFERENCE

       A settlement conference will take place on July 13, 2021. A separate Order for

Settlement Conference will be issued.

TRIAL

       This case will be ready for a jury trial on or about August 1, 2022. The

anticipated length of trial is 7 days.

       All other deadlines and requirements in the Pretrial Scheduling Order (Doc. No.

26) remain in full force and effect.

Date: October 23, 2020

                                       s/ Becky R. Thorson
                                       BECKY R. THORSON
                                       United States Magistrate Judge


                                               11
